DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
the reference number 130 is used for an axial MEMS scanning unit and the sample in paragraph [0037];
the reference numbers for the axial MEMS scanning unit and the lateral MEMS scanning unit on line 9 of paragraph [0037] is switched, not consistent with preceding reference numbers; and
the reference number 102b is used for a distal end and an optical fiber cable in paragraph [0037].
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 is dependent upon claim 9.  Thus, claim 9 is not treated on the merit.  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2011/0123029 A1).
Wang et al discloses a multi-photon optical probe (paras [0004], [0006]) comprising: 
a probe housing (Fig. 9, 102) having a proximal end and a distal end positioned at a sample (claim 1, lines 2-3), the probe housing adapted to produce an output laser energy (para [0076] lines 12-14);
a lateral scanning stage (Figs. 21A, 21B and para [0108], scanning mircro-mirror stage 400) coupled to a lateral mirror assembly (402) and at least partially being disposed in the probe housing (claim 1-a scanning assembly mounted at the distal end of the probe housing), the lateral scanning stage adapted to scan the output laser energy over a planar scan area of the sample by moving the lateral mirror assembly (stage 400 functions to focus the beam into a sample, the stage 400 is configured to scan the beam across a lateral axis, X, Y or a lateral plane XY, see para [0108]); and
an axial scanning stage (Figs. 16A-16C and para [0092]), actuator having a stage platform 190) coupled to an axial mirror assembly (120) and at least partially being disposed in the probe housing (the final step of the z-axis development is integration with the lateral scanning micro-mirror and assembly in the dual-axes scan, paras [0098] [0108], the scanning assembly mounted at the distal end of the probe housing, see claim 1), the axial scanning stage adapted to scan the output laser energy over a depth range of the sample (para [0109] and claim 3), wherein the depth range and the planar scan area form a 3-dimensional volume (paras [0108], [0109] xyz scan);


Regarding claim 2, the multi-photon optical probe of claim 1, wherein the plurality of actuating legs are positioned symmetrically about the axial mirror assembly (Fig. 17A side view).

Regarding claim 3, the multi-photon optical probe of claim 1, wherein the axial scanning stage comprises at least one sensor adapted to sense a displacement of the at least one of the plurality of actuating legs (para [0100]).

Regarding claim 4, the multi-photon optical probe of claim 3, wherein the at least one sensor comprises a piezoresistive sensor disposed on at least one actuating leg (para [0100], line 2).

Regarding claim 5, the multi-photon optical probe of claim 1, further comprising a plurality of electrical connectors (para [0113] and claim 12) positioned axially about the axial mirror assembly (Fig. 20A shows areas of electrical connections axially about the mirror assembly).

Regarding claim 6, the multi-photon optical probe of claim 5, wherein each of the plurality of electrical connectors (Figs. 2A and 2B, 406 and 408 and paras [0108], [0113], claim 12) comprises an electrical jumper extending from a top and a bottom electrode to a bond pad patterned on the axial scanning stage (see Fig. 21B).



Regarding claim 8, the multi-photon optical probe of claim 1, further comprising distal optics adapted to scan the sample (see Fig. 22A, 500 includes mirror elements 502, 504 at a distal end, para [0110]).

Regarding claim 11, the multi-photon optical probe of claim 8, wherein the lateral scanning stage, the axial scanning stage, and the distal optics are coupled via fiber optical connections (108, 110).

Regarding claim 12, an axial scanning stage for a multi-photon optical probe (Figs. 16A-21C), the axial scanning stage comprising:
a frame (194);
a mirror platform (Fig. 18) coupled to the frame, the mirror platform adapted to support a mirror element (120);
a plurality of actuator legs (Fig. 20A and 20B) coupled to the frame and the mirror platform, the plurality of actuator legs adapted to raise the mirror platform along a vertical axis (Figs. 16B, 17A, 19A-19D); and
a plurality of electrical connectors positioned about the mirror platform; wherein the plurality of actuator legs and the plurality of electrical connectors are positioned axially about the mirror platform (Figs. 21B and 21C).



Regarding claim 14, the axial scanning stage of claim 12, further comprising at least one sensor adapted to sense a displacement of the at least one of the plurality of actuating legs (see rejection for claim 3).

Regarding claim 15, the axial scanning stage of claim 14, wherein the at least one sensor comprises a piezoresistive sensor disposed on at least one actuating leg (see rejection for claim 4). 

Regarding claim 16, the axial scanning stage of claim 12, wherein each of the plurality of electrical connectors comprises an electrical jumper extending from a top and a bottom electrode to a bond pad patterned on the axial scanning stage (see rejection for claim 6).

Regarding claim 17, the axial scanning stage of claim 16, wherein the electrical jumper comprises a parylene film, a silicon dioxide layer, and a metallic layer (see rejection for claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Kowa et al (US 6,157,448).
Wang et al discloses the claimed invention as set forth above except for the light collection electronics comprising a half wave plate, a linear polarizer, and at least one lens.
Kowa et al discloses the light collection electronics (Fig. 1) comprising a half wave plate (20), a linear polarizer(30) and at least one lens (photodector 4 inherently disclose lens).
It would have been obvious to one having ordinary skill in the art at the time of invention before the effective filing date to adapt the light collection electronics as taught by Kowa et al as being motivated to process or route the signal in a desired pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/13/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872